Citation Nr: 0810509	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 30, 1995 
for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from July 1967 to 
March 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in pertinent part finding that 
entitlement to an effective date for service connection for 
PTSD earlier than June 30, 1995, is not warranted.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing conducted between the 
RO and the Board Central Office in October 2007.  A 
transcript of that hearing is contained in the claims folder.  

By a VA Form 9 submitted in February 2004 to perfect the 
current appeal, the veteran also sought to clarify that he 
desired an earlier effective date for the grant of a 70 
percent evaluation for his service-connected PTSD.  This 
claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no factual dispute in this case.  

2.  The veteran submitted a claim for service connection for 
PTSD in June 1982.

3.  The RO issued a letter in November 1982 requesting 
evidence required in connection with that claim, to which the 
veteran failed to reply within one year.  

4.  No colorable claim, either formal or informal, for 
service connection for PTSD was received from November 1982 
and prior to June 30, 1995.  



CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
1995, for the grant of service connection for PTSD, have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.158 (1982); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by a letter dated in June 2002.  The 
notice informed the veteran of the type of evidence needed to 
support a claim for service connection, but did not 
ultimately provide information about the kinds of evidence 
required to support the veteran's claim for an earlier 
effective date for service connection.  

However, that failure to provide adequate VCAA notice is not 
fatal to the present adjudication, because the claim for an 
earlier effective date for service connection for PTSD is 
here denied as a matter of law because there are no facts in 
dispute, and hence there is no reasonable possibility that 
further notice and development of the claim will further the 
claim for an effective date for service connection for PTSD 
earlier than June 30, 1995.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

II.  Claim for Earlier Effective Date for Service Connection 
for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 C.F.R. § 3.158(a) state that where 
evidence requested in connection with an original claim is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id.  

As noted above, the facts in this case are not in dispute.  
The veteran in June 1982 submitted a claim for service 
connection for PTSD.  The RO in November 1982 issued a letter 
to the veteran requesting that he provide a statement as to 
the traumatic events in service upon which he was basing his 
claim for service connection for PTSD.  He was informed by 
that letter that he had one year to respond to the letter, 
for his present claim to be considered.  The veteran did not 
respond to that letter request within one year.  He next 
submitted a claim for service connection for PTSD on June 30, 
1995.  

The information requested in the November 1982 letter was 
necessary to the claim because a claim for service connection 
for PTSD must be based on an identified in-service stressor, 
and the veteran had identified none in his June 1982 claim.  
38 C.F.R. § 3.304(f) (2007).  

The veteran does not contend that he did not receive this 
November 1982 letter, and there is no indication otherwise 
that the letter was not properly issued to the veteran at his 
then-current address.  The veteran's sole basis, as presented 
in hearing testimony, to support his earlier effective date 
claim, is that his DD214 was of record at the time of his 
June 1982 claim, and that DD214 included documentation of his 
receipt of a Combat Action Ribbon.  Again, these facts are 
not in dispute.  However, the veteran was still required to 
respond to the information request of November 1982, to 
support his claim.  His failure to have done so within one 
year of that notice constituted abandonment of his claim.  38 
C.F.R. § 3.158(a).  

This June 1982 claim is the sole basis of the veteran's 
current claim for an earlier effective date for service 
connection for PTSD, and the Board identifies from the record 
no other plausible basis for granting an effective date 
earlier than the effective date of June 30, 1995, already 
established for the grant of service connection for PTSD, 
with no submission between November 1982 and June 30, 1995, 
which may reasonably be interpreted as a formal or informal 
claim for service connection for PTSD.  38 C.F.R. § 3.155.  

The Board must accordingly deny the claim for an earlier 
effective date for service connection for PTSD as a matter of 
law, there being no material facts in dispute.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to an effective date for service connection for 
PTSD earlier than June 30, 1995, is denied.  


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


